 



Exhibit 10.2
EXECUTION COPY
REIMBURSEMENT AND SECURITY AGREEMENT
REIMBURSEMENT AND SECURITY AGREEMENT dated as of May 5, 2008, between APAC
Customer Services, Inc., an Illinois corporation (the “Company”), and TCS Global
Holdings, L.P., a Nevada limited partnership (“TCS”).
WHEREAS, the Company wishes to enter into that certain Revolving Credit and
Security Agreement, dated as of May 5, 2008 (the “Credit Agreement”), among the
Company, certain lenders (the “Lenders”), and PNC Bank, National Association, as
agent for the lenders (the “Agent”);
WHEREAS, the Company’s wishes to have greater borrowing capacity under the
Credit Agreement than provided for by its currently eligible assets, for
purposes of the Credit Agreement; and
WHEREAS, in order to enable the Company to increase its borrowing capacity under
the Credit Agreement, the Company has requested TCS to cause Deutsche Bank Trust
Company Americas (the “Initial LC Bank”, and together with the Replacement LC
Banks (as defined below), each an “LC Bank”) to issue its irrevocable letter of
credit in the form attached hereto as Exhibit A (the “Initial Letter of Credit”,
and together with the Replacement Letters of Credit (as defined below), each a
“Letter of Credit”) in the amount of $9,000,000 and to deliver it to the Lenders
as additional collateral under the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and in order to induce TCS to
cause the LC Bank to issue the Letter of Credit, the parties hereto agree as
follows:
ARTICLE I
AMOUNT AND TERMS OF THE LETTER OF CREDIT
Section 1.01. The Letter of Credit.
(a) Subject to the terms and conditions hereof, TCS agrees to cause the Initial
LC Bank to issue the Initial Letter of Credit to the Agent for the benefit of
the Lenders, and to deliver the Initial Letter of Credit to the Agent, on the
date hereof in the initial amount of $9,000,000, (the sum of all available
amounts to be drawn with respect to all Letters of Credit issued and in effect
at any time, as such amount may be reduced pursuant to Section 1.01(d), the
“Stated Amount”) and expiring on the earlier of (a) the date of expiration of
the Letter of Credit (as such date may be extended in accordance with its terms)
and (b) the date the “Required Credit Enhancement Amount” (as defined in the
Credit Agreement) is reduced to zero pursuant to Section 4.23 or 4.24 of the
Credit Agreement (the “Expiration Date”).

 

 



--------------------------------------------------------------------------------



 



(b) At any time prior to the Expiration Date, TCS may (i) cause any LC Bank, or
any other entity acceptable to the Agent and the Company (in each case in such
party’s reasonable discretion) (a “Substitute LC Bank”), to issue a replacement
letter of credit (a “Substitute Letter of Credit”) to the Agent for the benefit
of the Lenders in form and substance acceptable to the Agent and the Company, in
each case in such party’s reasonable discretion, or (ii) deliver to the Agent
cash or “Cash Equivalents” (as defined in the Credit Agreement) as collateral in
substitution for any Letter of Credit in an amount equal to or greater than the
Required Credit Enhancement Amount at such time (“Cash Collateral”); provided,
that TCS shall only deliver any such Substitute Letter of Credit or Cash
Collateral to the Agent on the condition that all prior Letters of Credit and
Cash Collateral have been returned to TCS or terminated; and provided, further,
that the sum of the Stated Amount with respect to all Letters of Credit issued
and held by the Agent and all Cash Collateral held by the Agent at any time
shall not exceed $9,000,000.
(c) Unless otherwise requested by the Company, if any Letter of Credit by its
terms shall expire or terminate prior to the Expiration Date, TCS shall (i) use
commercially reasonable good faith efforts to cause any LC Bank, or any other
entity acceptable to the Company and the Agent, in each case in such party’s
reasonable discretion, (together with any Substitute LC Bank, each such LC Bank
a “Replacement LC Bank”), to issue a replacement letter of credit in form and
substance acceptable to the Company and the Agent, in each case in such party’s
reasonable discretion, (together with any Substitute Letter of Credit, each such
letter of credit a “Replacement Letter of Credit”), (ii) deliver to the Agent
Cash Collateral in substitution therefor or (iii) allow the Agent to draw on
such Letter of Credit prior to its termination.
(d) Upon each drawing under any Letter of Credit, the Stated Amount under such
Letter of Credit shall be reduced automatically by an amount equal to such
drawing.
Section 1.02. Fees.
(a) The Company agrees to pay to TCS a letter of credit fee, at the rate of two
percent (2%) per annum of the Stated Amount, which fee shall be payable in
advance at closing and on each anniversary of the closing date on which a Letter
of Credit is outstanding as of such date, in each case, calculated based on the
Stated Amount as of such date; provided, if the Expiration Date occurs on a date
which is prior to the next annual payment date, TCS shall either refund to the
Company a pro rata portion of such fee for the period from the Expiration Date
to such next annual payment date or apply any such amount to sums due to TCS
under this Agreement or otherwise; provided, further, if the Stated Amount of
the Letter of Credit is reduced prior to the Expiration Date or the next annual
payment date, TCS shall either refund to the Company on the earlier of the
Expiration Date or the next annual payment date the excess of (x) two percent
(2%) per annum of the Stated Amount as of the prior payment date over (y) two
percent (2%) per annum of the average daily Stated Amount for the period
commencing on the date of the reduction of the Stated Amount and ending as of
such Expiration Date or annual payment date, or apply any such amount to sums
due to TCS under this Agreement or otherwise.
(b) The Company agrees to pay to TCS an additional letter of credit fee (the
“Additional Fee”) at the following rates per annum:

 

2



--------------------------------------------------------------------------------



 



(i) two percent (2%) of the Stated Amount if the Average Monthly Amount during
the immediately preceding month is equal to or below the following amount as of
such date: (A) the average daily amount of the “Advance Rate” for the preceding
month minus (B) the “Restructuring Reserve” minus (C) the “Availability Reserve”
(as each such term is defined in the Credit Agreement) minus (D) any additional
reserves established by Agent pursuant to the terms of the Credit Agreement
(such amount, as of any date of determination, the “Limit”);
(ii) three percent (3%) of the Stated Amount if Average Monthly Amount during
the immediately preceding month exceeds the Limit by no more than $3,000,000;
(iii) four percent (4%) of the Stated Amount if the Average Monthly Amount
during the immediately preceding month exceeds the Limit by more than $3,000,000
but by not more than $6,000,000; and
(iv) five percent (5%) of the Stated Amount if the Average Monthly Amount under
the Credit Agreement during the immediately preceding month exceeds the Limit by
more than $6,000,000.
The Additional Fee shall be paid monthly in arrears in respect of each month or
partial month during which the Letter of Credit remains outstanding, calculated
based on the Stated Amount as of the last day of such month. Payments shall be
made on the 10th day following the end of each month until the Expiration Date.
No later than the time of such payment, the Company shall deliver to TCS a
certificate of the treasurer, chief financial officer or chief accounting
officer of the Company setting forth in reasonable detail, the Average Monthly
Amount and the Advance Rate for the immediately preceding month and a
calculation of the Additional Fee payable with respect thereto.
(c) For purposes of this Agreement, the “Average Monthly Amount” during any
month shall mean the average of all amounts outstanding under the Credit
Agreement during such month.
Section 1.03. Reimbursement and Other Payments. The Company hereby agrees to pay
to TCS on demand on and after the date on which the LC Bank shall pay any draft
presented under the Letter of Credit, a sum equal to (i) the amount so paid
under the Letter of Credit, plus (ii) interest on any amount remaining unpaid by
the Company to TCS under clause (i) above from and including the date such
amount becomes payable until payment in full, payable on demand, at such
fluctuating interest rate per annum as shall be in effect from time to time,
which rate per annum shall at all times be equal to 8.75 percent (8.75%) per
annum above LIBOR (the “Interest Rate”), plus (iii) interest on any Cash
Collateral held by the Agent, payable on demand, at the Interest Rate; provided,
in any case the Interest Rate shall in no event be higher than the maximum rate
permitted by applicable law. TCS shall give prompt notice to the Company upon
learning of any payment by an LC Bank under the Letter of Credit

 

3



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “LIBOR” shall mean for any day, the rate
determined by TCS by reference to the British Bankers’ Association Interest
Settlement Rate for deposits in U.S. Dollars with a maturity of one month,
appearing on page 3750 of the Telerate Service (or any such page as may replace
page 3750 on such service or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided by such
service, as determined by TCS from time to time for purposes of providing
quotations of interest rates applicable to deposits in U.S. Dollars in the
London interbank market) at approximately 11:00 a.m., London time, on the second
Business Day before such day.
Section 1.04. Payments and Computations. The Company shall make each payment
hereunder in lawful money of the United States of America, not later than 12:00
noon (Chicago time) on the due date by wire transfer of immediately available
funds, to such account as TCS may specify to the Company in writing from time to
time. Computations of fees hereunder shall be made by TCS on the basis of a year
of 365 for the actual number of days (including the first day but excluding the
last day) elapsed. Interest hereunder shall be computed on the basis of a year
of 360 days and for the actual number of days elapsed.
Section 1.05. Payment on Non-Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a Saturday, Sunday or a public or bank
holiday or the equivalent for banks generally under the laws of the state of
Illinois (any other day being a “Business Day”), such payment may be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or letter of credit fee, as
the case may be.
Section 1.06. Obligations Absolute. During the term of this Agreement, each of
the obligations of the Company under this Agreement (the “Reimbursement
Obligations”) shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:
(i) any lack of validity or enforceability of the Letter of Credit, the Limited
Guaranty and Surety Agreement dated as of the date hereof by APAC Customer
Services of Iowa, L.L.C. (the “Guarantor”) in favor of TCS (as amended,
restated, or otherwise modified, the “Guaranty”), the Security Agreement dated
as of the date hereof by the Guarantor in favor of TCS (as amended, restated, or
otherwise modified, the “Guarantor Security Agreement”), or any other agreement
or instrument relating thereto (the Letter of Credit and such agreements and
instruments being collectively referred to herein as the “LC Documents”) or the
Credit Agreement or any other agreement or instrument relating thereto (the
Credit Agreement and such agreements and instruments being collectively referred
to herein as the “Credit Agreement Documents”);
(ii) any amendment or waiver of or any consent to departure from all or any of
the LC Documents or the Credit Agreement Documents;
(iii) the existence of any claim, set-off, defense or other right which the
Company may have at any time against the LC Bank, the Lenders, the Agent (or any
persons or entities for whom the Lender or any such Lenders or the Agent may be
acting), TCS or any other person or entity, whether in connection with this
Agreement, the transactions contemplated in the LC Documents or the Credit
Agreement Documents or any unrelated transaction;

 

4



--------------------------------------------------------------------------------



 



(iv) any statement or any other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v) payment by the LC Bank under the Letter of Credit against presentation of a
draft or certificate which does not comply with the terms of the Letter of
Credit; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
Section 1.07. Intercreditor Agreement. The obligations under this Agreement are
subordinated in the manner and to the extent set forth in the Intercreditor and
Subordination Agreement dated as of May 5, 2008, as the same may be amended,
modified, restated or supplemented from time to time (the “Intercreditor
Agreement”), to the Senior Debt (as defined in the Intercreditor Agreement) and
each party of this Agreement by its agreement hereto shall be bound by the
provisions of the Intercreditor Agreement.
ARTICLE II
SECURITY FOR LETTER OF CREDIT OBLIGATIONS;
Section 2.01. Security Interest in the Collateral. To secure the prompt payment
and performance to TCS of the Reimbursement Obligations, the Company hereby
pledges and grants to TCS a continuing security interest in and to and lien on
all of the following, whether now owned or existing or hereafter acquired or
arising and wheresoever located (the “Collateral”):
(a) all of the Company’s accounts, contract rights, instruments (including those
evidencing indebtedness owed to the Company by its affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit card receivables and all other forms
of obligations owing to the Company arising out of or in connection with the
sale or lease of Inventory (as defined below) or the rendition of services, all
supporting obligations, guarantees and other security therefor, whether secured
or unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to TCS hereunder (collectively, “Receivables”);
(b) all of the Company’s goods (other than Inventory) whether now owned or
hereafter acquired and wherever located including all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto (collectively, “Equipment”);

 

5



--------------------------------------------------------------------------------



 



(c) all of the Company’s general intangibles, whether now owned or hereafter
acquired, including all payment intangibles, all choses in action, causes of
action, corporate or other business records, inventions, designs, patents,
patent applications, equipment formulations, manufacturing procedures, quality
control procedures, trademarks, trademark applications, service marks, trade
secrets, goodwill, copyrights, design rights, software, computer information,
source codes, codes, records and updates, registrations, licenses, franchises,
customer lists, tax refunds, tax refund claims, computer programs, all claims
under guaranties, security interests or other security held by or granted to the
Company to secure payment of any of the Receivables by any account debtor with
respect to any Receivable and/or the prospective purchaser of goods, services or
both with respect to any contract or contract right, and/or any party who enters
into or proposes to enter into any contract or other arrangement with the
Company, pursuant to which the Company is to deliver any personal property or
perform any services (any such account debtor, prospective purchaser or party, a
“Customer”) (other than to the extent covered by Receivables) all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables) (collectively, “General Intangibles”);
(d) all of the Company’s now owned or hereafter acquired goods, merchandise and
other personal property, wherever located, to be furnished under any consignment
arrangement, contract of service or held for sale or lease, all raw materials,
work in process, finished goods and materials and supplies of any kind, nature
or description which are or might be used or consumed in the Company’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them
(collectively, “Inventory”);
(e) all of the Company’s now owned or hereafter acquired securities (whether
certificated or uncertificated), securities entitlements, securities accounts,
commodities contracts and commodities accounts (collectively, “Investment
Property”);
(f) all of the following (collectively, “Subsidiary Stock”):
(i) one hundred percent 100% of the issued and outstanding Equity Interests (as
defined below) of any Subsidiary of the Company which is incorporated or
organized under the laws of any state of the United States or the District of
Columbia (“Domestic Subsidiary”) and 65% of each class of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Voting Equity”) and 100% of each class of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) of each Subsidiary of
the Company that is not organized or incorporated in the United States or any
State or territory thereof (“Foreign Subsidiary”) (but only to the extent that
the pledge of such Non-Voting Equity would not cause the Reimbursement
Obligations to be treated as “United States property” of such Foreign Subsidiary
within the meaning of Treas. Reg. Section 1.956-2), in each case together with
the certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto (collectively, the “Pledge Capital Stock”), including, but
not limited to, the following:

 

6



--------------------------------------------------------------------------------



 



(A) subject to the percentage restrictions described above, all shares,
securities, membership interests or other equity interests representing a
dividend on any of the Pledged Capital Stock, or representing a distribution or
return of capital upon or in respect of the Pledged Capital Stock, or resulting
from a stock split, revision, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder of, or
otherwise in respect of, the Pledged Capital Stock; and
(B) without affecting the obligations of the Company under any provision
prohibiting such action hereunder, in the event of any consolidation or merger
involving the issuer of any Pledged Capital Stock and in which such issuer is
not the surviving entity, all shares of each class of the Equity Interests of
the successor entity formed by or resulting from such consolidation or merger;
(ii) Subject to the percentage restrictions described above, any and all other
Capital Stock (as defined below) owned by the Company in any Domestic Subsidiary
or any Foreign Subsidiary; and
(iii) All proceeds and products of the foregoing, however and whenever acquired
and in whatever form;
(g) all of the Company’s right, title and interest in and to, whether now owned
or hereafter acquired and wherever located, (i) its respective goods and other
property including, but not limited to, all merchandise returned or rejected by
Customers, relating to or securing any of the Receivables; (ii) all of the
Company’s rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation and repurchase; (iii) all additional amounts due to the
Company from any Customer relating to the Receivables; (iv) other property,
including warranty claims, relating to any goods securing the Obligations;
(v) all of the Company’s assignable contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) each commercial
tort claim in existence as of the date hereof and in which a security interest
is hereafter granted to TCS by the Company pursuant to the provision of
Section 2.01 or otherwise; (viii) all letter of credit rights (whether or not
the respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any other goods, personal property or real property now
owned or hereafter acquired in which the Company has expressly granted a
security interest or may in the future grant a security interest to TCS
hereunder, or in any amendment or supplement hereto or thereto, or under any
other agreement between TCS and the Company;
(h) all of the Company’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by the Company or in which it has an interest), computer programs, tapes, disks
and documents relating to clauses (a), (b), (c), (d), (e), (f) or (g) of this
Section;

 

7



--------------------------------------------------------------------------------



 



(i) all of the Company’s cash and cash equivalents; and
(j) proceeds and products of clauses (a), (b), (c), (d), (e), (f), (g), (h) and
(i) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
The Company shall mark its books and records as may be necessary or appropriate
to evidence, protect and perfect TCS’s security interest and shall cause its
financial statements to reflect such security interest. The Company shall
promptly provide TCS with written notice of all commercial tort claims, such
notice to contain the case title together with the applicable court and a brief
description of the claim(s). Upon delivery of each such notice, the Company
shall be deemed to hereby grant to TCS a security interest and lien in and to
such commercial tort claims and all proceeds thereof.
For purposes of this Agreement, “Equity Interests” of any person or entity shall
mean any and all shares, rights to purchase, options, warrants, general, limited
or limited liability partnership interests, member interests, participation or
other equivalents of or interest in (regardless of how designated) equity of
such person or entity, whether voting or nonvoting, including common stock,
preferred stock, convertible securities or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended).
For purposes of this Agreement, “Subsidiary” of any person or entity shall mean
a corporation or other entity of whose Equity Interests having ordinary voting
power (other than Equity Interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other person or entities performing similar functions for such
entity, are owned, directly or indirectly, by such person or entity.
For purposes of this Agreement, “Capital Stock” shall mean (i) in the case of a
corporation, capital stock, (ii) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (iii) in the case of a
partnership, partnership interests (whether general or limited), (iv) in the
case of a limited liability company, membership interests and (v) any other
equity interest or participation that confers on a person or entity the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing person or entity.

 

8



--------------------------------------------------------------------------------



 



Section 2.02. Perfection of Security Interest. The Company shall take all action
that may be necessary or desirable, or that TCS may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
the Company’s security interest in and lien on the Collateral or to enable TCS
to protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances (as defined in the Credit Agreement), (ii) obtaining lien
waiver agreements, (iii) delivering to TCS, endorsed or accompanied by such
instruments of assignment as TCS may specify, and stamping or marking, in such
manner as TCS may specify, any and all chattel paper, instruments, letters of
credits and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to TCS, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to TCS, relating to
the creation, validity, perfection, maintenance or continuation of TCS’s
security interest and lien under the Uniform Commercial Code or other applicable
law. TCS is hereby authorized to file financing statements in accordance with
the Uniform Commercial Code as adopted in the relevant jurisdiction from time to
time. By its signature hereto, the Company hereby authorizes TCS to file against
the Company, one or more financing continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to the Company
(which statements may have a description of collateral which is broader than
that set forth herein and which may describe the Collateral as “all assets” or
“all personal property”). All charges, expenses and fees TCS may incur in doing
any of the foregoing, and any local taxes relating thereto, shall be added to
the Reimbursement Obligations, or, at TCS’s option, shall be paid to TCS
immediately upon demand.
Section 2.03. Disposition of Collateral. The Company will safeguard and protect
all Collateral for TCS’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the ordinary
course of business (as the Company’s business is conducted on the date hereof,
the “Ordinary Course of Business”) and (b) the disposition or transfer of
Equipment in the Ordinary Course of Business and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to TCS’s security interest (subject only to a Permitted Encumbrance)
or (ii) the proceeds of which are remitted to TCS.
Section 2.04. Preservation of Collateral. Following the occurrence of an Event
of Default, and provided TCS elects to exercise its remedies under this
Agreement, in addition to the rights and remedies set forth in Section 6.02
hereof, TCS (or any agent on its behalf): (a) may at any time take such steps as
TCS (or its agent) deems necessary to protect TCS’s interest in and to preserve
the Collateral, (b) may lease warehouse facilities to which TCS may move all or
part of the Collateral; (c) may use the Company’s owned or leased lifts, hoists,
trucks and other facilities or equipment for handling or removing the
Collateral; and (d) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of the Company’s owned or leased property. The Company shall
cooperate fully with all of TCS’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as TCS or its agent may direct. All
of TCS’s or its agents’ expenses of preserving the Collateral, including any
expenses relating to the bonding of a custodian, shall be added to the
Reimbursement Obligations.

 

9



--------------------------------------------------------------------------------



 



Section 2.05. Ownership of Collateral.
(a) With respect to the Collateral, at the time the Collateral becomes subject
to TCS’s security interest: (i) the Company shall be the sole owner of and fully
authorized and able to sell, transfer, pledge and/or grant a security interest
in each and every item of the its respective Collateral to TCS; and, except for
Permitted Encumbrances the Collateral shall be free and clear of all liens and
encumbrances whatsoever; (ii) each document and agreement executed by the
Company or delivered to TCS in connection with this Agreement shall be true and
correct in all material respects; (iii) all signatures and endorsements of the
Company that appear on such documents and agreements shall be genuine and the
Company shall have full capacity to execute same; and (iv) the Company’s
Equipment and Inventory shall be located as set forth on Schedule 4.5 to the
Credit Agreement and shall not be removed from such location(s) without the
prior written consent of TCS except (A) with respect to the sale of Inventory in
the Ordinary Course of Business and Equipment to the extent permitted in
Section 2.03 hereof and (b) that the Company may move Collateral from one
location set forth on Schedule 4.5 to the Credit Agreement to another location
set forth on such schedule.
(b) (i) There is no location at which the Company has any Inventory (except for
Inventory in transit) or other Collateral other than those locations listed on
Schedule 4.5 to the Credit Agreement; (ii) Schedule 4.5 to the Credit Agreement
sets forth a correct and complete list as of the date hereof of (A) each place
of business of the Company and (B) the chief executive office of the Company;
and (iii) Schedule 4.5 to the Credit Agreement sets forth a correct and complete
list as of the date hereof of the location, by state and street address, of all
real property owned or leased by the Company, identifying which properties are
owned and which are leased, together with the names and addresses of any
landlords.
Section 2.06. Defense of TCS’s Interests. Until (a) payment and performance in
full of all of the Reimbursement Obligations and (b) termination of this
Agreement, TCS’s interests in the Collateral shall continue in full force and
effect. During such period the Company shall not, without TCS’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 2.03 hereof), assign, transfer,
create or suffer to exist a lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. The Company shall defend TCS’s interests in the Collateral against
any and all persons or entities whatsoever. At any time following demand by TCS
for payment of all Reimbursement Obligations, TCS, or an agent on its behalf,
shall have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including: labels, stationery,
documents, instruments and advertising materials. If TCS exercises this right to
take possession of the Collateral, the Company shall, upon demand, assemble it
in the best manner possible and make it available to TCS (or its agent) at a
place reasonably convenient to TCS. In addition, with respect to all Collateral,
TCS shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other applicable law. The
Company shall, and TCS may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which TCS holds a security interest to deliver same
to TCS and/or subject to TCS’s order and if they shall come into the Company’s
possession, they, and each of them, shall be held by the Company in trust as
TCS’s trustee, and the Company will immediately deliver them to TCS in their
original form together with any necessary endorsement.

 

10



--------------------------------------------------------------------------------



 



Section 2.07. Books and Records. The Company shall (a) keep proper books of
record and account in which full, true and correct entries will be made of all
dealings or transactions of or in relation to its business and affairs which
books and records shall be kept at the Company’s principal place of business;
(b) set up on its books accruals with respect to all taxes, assessments,
charges, levies and claims; and (c) on a reasonably current basis set up on its
books, from its earnings, allowances against doubtful Receivables, advances and
investments and all other proper accruals (including by reason of enumeration,
accruals for premiums, if any, due on required payments and accruals for
depreciation, obsolescence, or amortization of properties), which should be set
aside from such earnings in connection with its business. All determinations
pursuant to this subsection shall be made in accordance with, or as required by,
generally accepted accounting principles in the United States of America in
effect at such time consistently applied (“GAAP”) in the opinion of such
independent public accountant as shall then be regularly engaged by the Company.
Section 2.08. Financial Disclosure. The Company hereby irrevocably authorizes
and directs all accountants and auditors employed by the Company at any time
until the payment in full of the Reimbursement Obligations and the termination
of this Agreement to interact with TCS and to deliver to TCS copies of any of
the Company’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession that may be reasonably
requested by TCS, and to disclose to TCS any information such accountants may
have concerning the Company’s financial status and business operations.
Section 2.09. Compliance with Laws. The Company shall comply in all material
respects with all applicable laws with respect to the Collateral or any part
thereof or to the operation of the Company’s business the non-compliance with
which could reasonably be expected to materially and adversely affect the
business or condition of the Company. The assets of the Company at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets of the Company so
that such insurance shall remain in full force and effect.
Section 2.10. Inspection of Premises; Appraisals. At all reasonable times and
with reasonable prior written notice, provided no Event of Default then exists,
TCS shall have full access to and the right to audit, check, inspect and make
abstracts and copies from the Company’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of the
Company’s business. TCS and its agents may enter upon any of the Company’s
premises at any time during business hours and at any other reasonable time, and
from time to time, for the purpose of inspecting the Collateral and any and all
records pertaining thereto and the operation of the Company’s business and
discussing the affairs, finances and business of the Company with any officers
and directors of the Company or with the Accountants (as defined in the Credit
Agreement). At the sole cost of the Company, TCS will conduct no more than four
field examinations per year in the absence of an Event of Default, but reserves
the right, in its reasonable credit judgment exercised in good faith, to conduct
additional field examinations and appraisals (whether real estate appraisals,
appraisals of Inventory or appraisals of Equipment) at the Company’s expense
upon reasonable notice to the Company.

 

11



--------------------------------------------------------------------------------



 



Section 2.11. Insurance. The assets and properties of the Company at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
the Company so that such insurance shall remain in full force and effect. The
Company shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral. At the Company’s own cost and expense with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is prudently carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company operates, the Company shall (a) keep all its insurable properties and
properties in which the Company has an interest insured against the hazards of
fire, flood, sprinkler leakage, those hazards covered by extended coverage
insurance and such other hazards, and for such amounts, as is customary in the
case of companies engaged in businesses similar to the Company’s including
business interruption insurance; (b) maintain a bond in such amounts as is
customary in the case of companies engaged in businesses similar to the Company
insuring against larceny, embezzlement or other criminal misappropriation of
insured’s officers and employees who may either singly or jointly with others at
any time have access to the assets or funds of the Company either directly or
through authority to draw upon such funds or to direct generally the disposition
of such assets; (c) maintain all such worker’s compensation or similar insurance
as may be required under the laws of any state or jurisdiction in which the
Company is engaged in business; (d) furnish TCS with (i) copies of all policies
and evidence of the maintenance of such policies by the renewal thereof at least
thirty (30) days before any expiration date, and (ii) appropriate loss payable
endorsements in form and substance satisfactory to TCS, naming TCS as a loss
payee as its interests may appear with respect to all insurance coverage
referred to in clause (a) above, and providing (A) that all proceeds thereunder
shall be payable to TCS, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
TCS. In the event of any loss thereunder, the carriers named therein hereby are
directed by TCS and the Company to make payment for such loss to TCS and not to
the Company and TCS jointly. If any insurance losses are paid by check, draft or
other instrument payable to the Company and TCS jointly, TCS, or an agent on its
behalf, may endorse the Company’s name thereon and do such other things as TCS,
or any agent on its behalf, may deem advisable to reduce the same to cash. If
any payment for such loss is made to the Company and not TCS, the Company shall
turn over such payment to TCS. TCS, or an agent on its behalf, is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a), and (b) above. All loss recoveries received by TCS upon any such
insurance may be applied to the Reimbursement Obligations, in such order as TCS
in its sole discretion shall determine. Any surplus shall be paid by TCS to the
Company or applied as may be otherwise required by law. Any deficiency thereon
shall be paid by the Company to TCS, on demand.

 

12



--------------------------------------------------------------------------------



 



Section 2.12. Failure to Pay Insurance. If the Company fails to obtain insurance
as hereinabove provided, or to keep the same in force, TCS, if TCS so elects,
may obtain such insurance and pay the premium therefor on behalf of the Company,
and charge the Company therefor and such expenses so paid shall be part of the
Reimbursement Obligations.
Section 2.13. Payment of Taxes. Except as otherwise being Properly Contested for
Taxes (as defined in the Credit Agreement), the Company will pay, when due, all
taxes, assessments and other Charges (as defined in the Credit Agreement)
lawfully levied or assessed upon the Company or any of the Collateral including
real and personal property taxes, assessments and charges and all franchise,
income, employment, social security benefits, withholding, and sales taxes. If
any tax by any nation or government, any state or other political subdivision
thereof or any entity, authority, agency, division or department exercising the
legislative, judicial, regulatory or administrative functions of or pertaining
to a government (a “Governmental Body”), is or may be imposed on or as a result
of any transaction between the Company and TCS which TCS may be required to
withhold or pay or if any taxes, assessments, or other Charges remain unpaid
after the date fixed for their payment, or if any claim shall be made which, in
TCS’s opinion, may possibly create a valid lien on the Collateral, TCS may
without notice to the Company, if such tax, assessment, Charge or claim is not
being Properly Contested for Taxes, pay the taxes, assessments or other Charges
and the Company hereby indemnifies and holds TCS harmless in respect thereof.
TCS shall promptly provide the Company with written notice after making such
payment. The amount of any payment by TCS under this Section 2.13 shall be
charged to the Company and added to the Obligations and, until the Company shall
furnish TCS with an indemnity therefor (or supply TCS with evidence satisfactory
to TCS that due provision for the payment thereof has been made), TCS may hold
without interest any balance standing to the Company’s credit and TCS shall
retain its security interest in and lien on any and all Collateral held by TCS.
Section 2.14. Payment of Leasehold Obligations. Except as otherwise being
Properly Contested, the Company shall at all times pay, when and as due, its
rental obligations under all leases under which it is a tenant, and shall
otherwise comply, in all material respects, with all other terms of such leases
and keep them in full force and effect and, at TCS’s request will provide
evidence of having done so.
Section 2.15. Receivables.
(a) Nature of Receivables.
Each of the Receivables shall be a bona fide and valid account representing a
bona fide indebtedness incurred by the Customer therein named, for a fixed sum
as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to billed Receivables and for work performed for unbilled Receivables.

 

13



--------------------------------------------------------------------------------



 



(b) Solvency of Customers.
Each Customer, to the Company’s actual knowledge, as of the date each Receivable
is created, is and will be solvent and able to pay all Receivables on which the
Customer is obligated in full when due or with respect to such Customers of the
Company who are not solvent the Company has set up on its books and in its
financial records bad debt reserves adequate to cover such Receivables.
(c) Location of the Company.
The Company’s chief executive office is located at the address set forth on
Schedule 4.5 to the Credit Agreement. Until written notice is given to TCS by
the Company of any other office at which the Company keeps its records
pertaining to Receivables, all such records shall be kept at such executive
office.
(d) Collection of Receivables.
Until the Company’s authority to do so is terminated by TCS (which notice TCS
may give at any time following the occurrence of an Event of Default and
provided TCS elects to exercise its remedies under this Agreement), the Company
will, at the Company’s sole cost and expense, but on TCS’s behalf and for TCS’s
account, collect as TCS’s property and in trust for TCS all amounts received on
Receivables, and shall not commingle such collections with the Company’s funds
or use the same except to pay Obligations. If so requested by TCS (which may be
a standing order), the Company shall deposit in a Blocked Account (as defined
below) or, upon request by TCS, deliver to TCS, in original form and on the date
of receipt thereof, all checks, drafts, notes, money orders, acceptances, cash
and other evidences of Indebtedness.
(e) Notification of Assignment of Receivables.
At any time following the occurrence of an Event of Default and provided TCS
elects to exercise its remedies under this Agreement, TCS shall have the right
to send notice of the assignment of, and TCS’s security interest in and lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral. Thereafter, TCS, or an agent on its
behalf, shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. TCS’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to the Company and added to the Reimbursement
Obligations.
(f) Power of TCS to Act on the Company’s Behalf.
TCS, or an agent on its behalf, shall have the right to receive, endorse, assign
and/or deliver in the name of TCS or the Company any and all checks, drafts and
other instruments for the payment of money relating to the Receivables, and the
Company hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed. If an Event of Default has occurred and provided TCS
elects to exercise its remedies under this Agreement, the Company hereby
constitutes TCS or TCS’s designee as the Company’s attorney with power (i) to
endorse the Company’s name upon any notes, acceptances, checks, drafts, money
orders or other evidences of payment or Collateral; (ii) to sign the Company’s
name on any invoice or bill of

 

14



--------------------------------------------------------------------------------



 



lading relating to any of the Receivables, drafts against Customers, assignments
and verifications of Receivables; (iii) to send verifications of Receivables to
any Customer; (iv) to sign the Company’s name on all documents or instruments
deemed necessary or appropriate by TCS to preserve, protect, or perfect TCS’s
interest in the Collateral and to file same; (v) to demand payment of the
Receivables; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise; (vii) to exercise all of the Company’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (viii) to
settle, adjust, compromise, extend or renew the Receivables; (ix) to settle,
adjust or compromise any legal proceedings brought to collect Receivables;
(x) to prepare, file and sign the Company’s name on a proof of claim in
bankruptcy or similar document against any Customer; (xi) to prepare, file and
sign the Company’s name on any notice of lien, assignment or satisfaction of
lien or similar document in connection with the Receivables; and (xii) to do all
other acts and things necessary to carry out this Agreement. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross (not mere) negligence (as determined by a court of competent jurisdiction
in a final non-appealable judgment); this power being coupled with an interest
is irrevocable while any of the Reimbursement Obligations remain unpaid. TCS
shall have the right at any time following the occurrence of an Event of
Default, to change the address for delivery of mail addressed to the Company to
such address as TCS may designate and to receive, open and dispose of all mail
addressed to the Company.
(g) No Liability.
TCS shall not, other than for TCS’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment), have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom. Following the occurrence of an Event of Default and provided TCS
elects to exercise its remedies under this Agreement, TCS may, without notice or
consent from the Company, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. TCS is authorized and empowered to accept
following the occurrence of an Event of Default the return of the goods
represented by any of the Receivables, without notice to or consent by the
Company, all without discharging or in any way affecting the Company’s liability
hereunder.
(h) Establishment of a Cash Management System.
If so requested by TCS (which may be a standing order), all proceeds of
Collateral shall be deposited by the Company into a lockbox account, dominion
account, depository account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
the Company and be acceptable to TCS for the deposit of such proceeds. If so
requested by TCS, the Company, TCS and each Blocked Account Bank shall enter
into a deposit account control agreement in form and substance reasonably
satisfactory to TCS

 

15



--------------------------------------------------------------------------------



 



directing such Blocked Account Bank to transfer such funds so deposited to TCS,
either to any account maintained by TCS at said Blocked Account Bank or by wire
transfer to appropriate account(s) of TCS. All funds deposited in such Blocked
Accounts shall immediately become the property of TCS and the Company shall
obtain the agreement by such Blocked Account Bank to waive any offset rights
against the funds so deposited. Neither TCS nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. All deposit accounts and investment accounts of
the Company and its Subsidiaries are set forth on Schedule 4.15(h) to the Credit
Agreement.
(i) Adjustments.
The Company will not, without TCS’s consent, compromise or adjust any material
amount of the Receivables (or extend the time for payment thereof) or accept any
material returns of merchandise or grant any additional discounts, allowances or
credits thereon except for those compromises, adjustments, returns, discounts,
credits and allowances as have been heretofore customary in the business of the
Company.
Section 2.16. Reserved.
Section 2.17. Reserved.
Section 2.18. Exculpation of Liability. Nothing herein contained shall be
construed to constitute TCS as the Company’s agent for any purpose whatsoever,
nor shall TCS be responsible or liable for any shortage, discrepancy, damage,
loss or destruction of any part of the Collateral wherever the same may be
located and regardless of the cause thereof. TCS shall not, whether by anything
herein or in any assignment or otherwise, assume any of the Company’s
obligations under any contract or agreement assigned to TCS, and TCS shall not
be responsible in any way for the performance by the Company of any of the terms
and conditions thereof.
Section 2.19. Environmental Matters.
(a) The Company shall ensure that the Real Property (as defined in the Credit
Agreement) owned or leased by the Company remains in compliance with all
Environmental Laws (as defined in the Credit Agreement) in all material respects
and they shall not place or permit to be placed any Hazardous Substances (as
defined in the Credit Agreement) on any Real Property except as permitted by
applicable law or appropriate governmental authorities and except as otherwise
would not reasonably be expected to have a material adverse effect on the
business or condition of the Company.

 

16



--------------------------------------------------------------------------------



 



(b) In the event the Company obtains, gives or receives notice of any Release
(as defined in the Credit Agreement) or threat of Release of a reportable
quantity of any Hazardous Substances at the Real Property (any such event being
hereinafter referred to as a “Hazardous Discharge”) or receives any notice of
violation, request for information or notification that it is potentially
responsible for investigation or cleanup of environmental conditions at the Real
Property, demand letter or complaint, order, citation, or other written notice
with regard to any Hazardous Discharge or violation of Environmental Laws
affecting the Real Property or the Company’s interest therein (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any person
or entity, including any state agency responsible in whole or in part for
environmental matters in the state in which the Real Property is located or the
United States Environmental Protection Agency (any such person or entity
hereinafter the “Authority”), then the Company shall, within five (5) Business
Days, give written notice of same to TCS detailing facts and circumstances of
which the Company is aware giving rise to the Hazardous Discharge or
Environmental Complaint. Such information is to be provided to allow TCS to
protect its security interest in and lien on the Collateral and is not intended
to create nor shall it create any obligation upon TCS with respect thereto.
(c) The Company shall promptly forward to TCS copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by the Company to
dispose of Hazardous Substances and shall continue to forward copies of
correspondence between the Company and the Authority regarding such claims to
TCS until the claim is settled. the Company shall promptly forward to TCS copies
of all documents and reports concerning a Hazardous Discharge at the Real
Property that the Company is required to file under any Environmental Laws. Such
information is to be provided solely to allow TCS to protect TCS’s security
interest in and Lien on the Real Property and the Collateral.
(d) The Company shall defend and indemnify TCS and hold TCS and its employees,
agents, directors and officers harmless from and against all loss, liability,
damage and expense, claims, costs, fines and penalties, including attorney’s
fees, suffered or incurred by TCS under or on account of any Environmental Laws,
including the assertion of any lien thereunder, with respect to any Hazardous
Discharge, the presence of any Hazardous Substances affecting the Real Property,
whether or not the same originates or emerges from the Real Property or any
contiguous real estate, including any loss of value of the Real Property as a
result of the foregoing except to the extent such loss, liability, damage and
expense is attributable to any Hazardous Discharge resulting from actions on the
part of TCS. The Company’s obligations under this Section 2.19 shall arise upon
the discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. The Company’s obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
(e) For purposes of Section 2.19, all references to Real Property shall be
deemed to include all of the Company’s right, title and interest in and to its
owned and leased premises.

 

17



--------------------------------------------------------------------------------



 



Section 2.20. Financing Statements. Except as respects the financing statements
filed by TCS and the financing statements filed by the Agent in connection with
the Credit Agreement, no financing statement covering any of the Collateral or
any proceeds thereof is on file in any public office.
Section 2.21. Voting Rights in Respect of Subsidiary Stock.
(a) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, the Company may exercise any and all voting and other
consensual rights pertaining to the Subsidiary Stock of the Company or any part
thereof for any purpose not inconsistent with the terms of this Agreement; and
(b) Upon the occurrence and during the continuance of an Event of Default and
following written notice by TCS, all rights of the Company to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to paragraph (a) of this Section shall cease and all such
rights shall thereupon become vested in TCS which shall then have the sole right
to exercise such voting and other consensual rights.
Section 2.22. Dividend and Distribution Rights in Respect of Subsidiary Shares.
(a) So long as no Event of Default shall have occurred and be continuing, the
Company may receive and retain any and all dividends (other than stock or
ownership interest dividends and other dividends constituting Subsidiary Stock
which are addressed herein), distributions or interest paid in respect of the
Subsidiary Stock to the extent they are allowed under this Agreement.
(b) Upon the occurrence and during the continuation of an Event of Default:
(A) all rights of the Company to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (a) of this Section shall cease and all such rights shall
thereupon be vested in TCS which shall then have the sole right to receive and
hold as Subsidiary Stock such dividends, distributions and interest payments;
and
(B) all dividends, distributions and interest payments which are received by the
Company contrary to the provisions of clause (A) of this paragraph (b) shall be
received in trust for the benefit of TCS, shall be segregated from other
property or funds of the Company, and shall be forthwith paid over to TCS as
Subsidiary Stock in the exact form received, to be held by TCS as Subsidiary
Stock and as further collateral security for the Obligations.

 

18



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS OF ISSUANCE
Section 3.01. Condition Precedent to Issuance of the Letter of Credit. The
obligation of TCS to cause the Letter of Credit to be delivered to the Company
is subject to the condition precedent that TCS shall have received on or before
the day of issuance of the Letter of Credit the following, each dated such day,
in form and substance satisfactory to TCS:
(i) Certified copies of the resolutions of the Board of Directors of the Company
approving this Agreement and the other documents to be delivered by it in
connection herewith and of all other documents evidencing any other necessary
corporate action;
(ii) A certificate of the Secretary of the Company, certifying the names and
true signatures of the officers of the Company authorized to sign this Agreement
and the other documents to be delivered by it hereunder;
(iii) A legal opinion of Counsel to the Company which shall cover such matters
relating to the transactions contemplated hereby as TCS shall reasonably
request;
(iv) A certificate of the Secretary of the Company, certifying true and correct
a copy of the Credit Agreement together with all documents executed and
delivered in connection therewith;
(v) The Guaranty duly executed by the Guarantor, together with all instruments
contemplated thereby to be delivered by the Guarantor or the Company at such
time; and
(vi) The Guarantor Security Agreement duly executed by the Guarantor, together
with all instruments contemplated thereby to be delivered by the Guarantor or
the Company at such time.
Section 3.02. Additional Conditions Precedent to Issuance of the Letter of
Credit. The obligation of TCS to cause the LC Bank to issue the Letter of Credit
shall be subject to the further condition precedent that on the date of the
issuance of the Letter of Credit the following statements shall be true and TCS
shall have received a certificate signed by a duly authorized officer of the
Company, dated the date of such issuance, stating that:
(i) The representations and warranties contained in Section 4.01 are correct on
and as of the date of the issuance of the Letter of Credit as though made on and
as of such date (except to the extent that such representations and warranties
relate solely to an earlier date) , and
(ii) No event has occurred and is continuing, or would result from the issuance
of the Letter of Credit, which constitutes an Event of Default or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

19



--------------------------------------------------------------------------------



 



(iii) Each of the conditions precedent to the obligation of the Lenders to make
the initial Advances (as defined in the Credit Agreement) set forth in
Section 8.1 thereof have been satisfied.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of Illinois.
(b) Company has full power, authority and legal right to execute, deliver and
perform this Agreement and the documents contemplated hereby to be executed and
delivered by the Company. This Agreement and such documents have been duly
executed and delivered by the Company. The Company’s execution, delivery and
performance of this Agreement and such documents (i) have been duly authorized
by all necessary corporate action, (ii) do not contravene the Company’s charter
or by-laws, (iii) will not conflict with or violate any law or regulation or any
governmental order, rule or judgment, and (iv) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any lien upon any asset of the Company under the
provision of any agreement, or instrument to which the Company or any of its
subsidiaries is a party or by which it or its property is a party or by which it
may be bound.
(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Body (as defined below) or the consent of any Person (as
defined below) is required for the due execution, delivery and performance by
the Company of this Agreement or any of the other LC Documents.
(d) This Agreement and the documents contemplated hereby to be executed and
delivered by the Company constitute legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except to the extent that the enforceability thereof is subject to the
effect of applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting creditors’ rights generally.
(e) Each of the Company’s representations and warranties set forth in Article V
of the Credit Agreement or in any related certificate are true and correct.
ARTICLE V
COVENANTS OF THE COMPANY
Section 5.01. Affirmative Covenants. So long as a drawing is available under the
Letter of Credit or the Company shall have any obligation to pay any amount to
TCS hereunder, the Company will, unless TCS shall otherwise consent in writing:
(a) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights and privileges in the state of its incorporation,
and qualify and remain qualified as a foreign corporation in each jurisdiction
in which the absence of such qualification would materially and adversely affect
its business and operations or the ownership of its properties.

 

20



--------------------------------------------------------------------------------



 



(b) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders of any Governmental Body the
noncompliance with which would materially and adversely affect the business or
condition of the Company, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property, as well as claims of any kind
which, if unpaid, might become a material lien upon any of its properties,
except to the extent compliance with any of the foregoing is then being
contested in good faith and except for mechanics’, materialman’s, and similar
liens and liens arising under the Company’s present and future loan agreements.
(c) Maintenance of Properties. Maintain and preserve all of its properties which
are used or which are useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted, it being understood that
this covenant relates only to the good working order and condition of such
properties and shall not be construed as a covenant of the Company not to
dispose of such properties in the ordinary course of business by sale, lease,
transfer or otherwise.
(d) Reporting Requirements. Furnish to TCS the following:
(i) Annual Financial Statements. Within one hundred twenty (120) days after the
end of each fiscal year of the Company, consolidated and consolidating financial
statements of the Company including, but not limited to, statements of income
and stockholders’ equity and cash flow from the beginning of the current fiscal
year to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and accompanied by a report and
opinion (which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like assumption, qualification or exception as to scope of the audit) of a
nationally-recognized independent certified public accounting firm selected by
the Company.
(ii) Quarterly Financial Statements. Within forty-five (45) days after the end
of each fiscal quarter, an unaudited balance sheet of the Company and unaudited
statements of income and stockholders’ equity and cash flow of the Company
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
would not reasonably be expected to have a material adverse effect on the
Company, the Collateral or the Company’s ability to perform its obligations
hereunder. The reports shall be accompanied by a certificate of the treasurer,
chief financial officer or chief accounting officer of the Company to the effect
that there exists no Event of Default by the Company under this Agreement and no
default or event of default by the Company under the Credit Agreement; and
promptly upon becoming aware of any default or event of default described in
this sentence, a certificate of the treasurer, chief financial officer or chief
accounting officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto.

 

21



--------------------------------------------------------------------------------



 



(iii) Other Reports. As soon as available, but in any event within ten (10) days
after the issuance thereof, (i) copies of such financial statements, reports and
returns as the Company shall send to its securityholders and (ii) copies of all
notices, reports, financial statements and copies of all reports and
registration statements which the Company or any subsidiary files with the
Securities and Exchange Commission or any national securities exchange.
(iv) Miscellaneous. Such other information respecting the condition or
operations, financial or otherwise; of the Company or any of its subsidiaries as
TCS may from time to time reasonably request.
(e) Credit Agreement Affirmative Covenants. Comply with the Company’s covenants
set forth in Article VI of the Credit Agreement.
Section 5.02. Negative Covenants. So long as a drawing is available under the
Letter of Credit or the Company shall have any obligation to pay any amount to
TCS hereunder, the Company will not, unless TCS shall otherwise consent in
writing which consent shall not be unreasonably withheld.
(a) Amendment to Credit Agreement. Enter into or consent to any amendment or
modification of any of the Credit Agreement Documents which would (A) release,
renew, extend, shorten, compromise or postpone the time of payment of any of the
Senior Debt (as defined in the Intercreditor Agreement); (B) substitute,
exchange or release any or all of the Collateral or guaranties for the Senior
Debt or decline or neglect to perfect the Senior Creditor’s Lien upon any of the
Collateral for the Senior Debt; (C) add or release any person or entity
primarily or secondarily liable for any of the Senior Debt; (D) increase the
principal amount under the Credit Agreement above $50,000,000; (E) increase the
margins or calculations of the interest rates (including default rates specified
thereunder on the date hereof) or commitment fees on, or relating to the Senior
Debt in an amount greater than 2% over such rates or fees in effect on the date
hereof; (F) add any additional borrowers that do not also become issuers or
guarantors of the obligations hereunder; (G) take a lien on any Collateral for
the Senior Debt which is not contemporaneously pledged to secure the
Reimbursement Obligations; (H) amend the definition of “Credit Enhancement
Amount”, the definition of “Credit Enhancement Letter of Credit”, the definition
of “Credit Enhancement Letter of Credit Draw Condition”, the definition of
“Obligations”, the definition of “Required Credit Enhancement Amount, or
Sections 4.23, 4.24, 10.20 or 15.18 of the Credit Agreement; or (I) modify or
add any covenant or event of default with respect to the Senior Debt (1) in a
manner more restrictive to the Company, or (2) which would restrict or preclude
the Company from making payments hereunder.

 

22



--------------------------------------------------------------------------------



 



(b) Credit Agreement Negative Covenants . Fail to comply with any of the
Company’s covenants set forth in Article VII of the Credit Agreement
ARTICLE VI
EVENTS OF DEFAULT
Section 6.01. Events of Default. The occurrence of any of the following events
shall be an “Event of Default” hereunder:
(a) The Company shall fail to pay when due any amount payable under any
provision of this Agreement; or
(b) Any representation or warranty made by the Company herein shall prove to
have been incorrect in any material respect when made; or
(c) The Company or the Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any of the other LC
Documents to which it is party on its part to be performed or observed and any
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company or the Guarantor, as applicable, by TCS; or
(d) any Event of Default (as defined in the Credit Agreement) shall occur,
which, while continuing, results in any of the “Obligations” under and as
defined in the Credit Agreement becoming, or being declared to be, due prior to
its scheduled maturity; or
(e) The Company, the Guarantor or any Subsidiary of the Company shall (i) apply
for, consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;
(f) The Company, the Guarantor or any Subsidiary of the Company shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;
(g) Any Subsidiary of the Company or the Guarantor, shall (i) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, within
sixty (60) days, any petition filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

 

23



--------------------------------------------------------------------------------



 



(h) Any provision of this Agreement or any of the other LC Documents shall at
any time for any reason cease to be valid and binding on the Company, or shall
be declared to be null and void, or the validity or enforceability thereof shall
be contested by the Company, or a proceeding shall be commenced by any
Governmental Body having jurisdiction over the Company seeking to establish the
invalidity or unenforceability thereof, or an officer of the Company shall deny
that it has any or further liability or obligation under this Agreement.
Section 6.02. Upon an Event of Default. If any Event of Default shall have
occurred and be continuing, unless TCS shall otherwise consent in writing, the
Company shall not borrow under the Credit Agreement any additional amount if the
“Obligations” outstanding under and as defined in the Credit Agreement exceed
the Limit or if any such additional borrowing would cause the “Obligations”
under and as defined in the Credit Agreement to do so.
ARTICLE VII
MISCELLANEOUS
Section 7.01. Amendments Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by TCS and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
Section 7.02. Notice. Any notice or request hereunder may be given to the
Company or TCS at their respective addresses set forth below or at such other
address as may hereafter be specified in a notice designated as a notice of
change of address under this Section 7.02. Any notice, demand, or other
communication (for purposes of this Section 7.02 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by in writing (which includes by means of electronic transmission
(i.e., “e-mail”) or facsimile transmission in accordance with this Section 7.02.
Any such Notice must be delivered to the applicable party hereto at the
addresses and numbers set forth under their respective names on this
Section 7.02 hereof in accordance with any subsequent unrevoked Notice from any
such party that is given in accordance with this Section 7.02. Any Notice shall
be effective:
(a) In the case of hand-delivery, when delivered;
(b) If given by mail, four days after such notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
(c) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
(d) In the case of electronic transmission, when actually received;

 

24



--------------------------------------------------------------------------------



 



(e) If given by any other means (including by overnight courier), when actually
received.

         
 
  If to the Company:   APAC Customer Services, Inc.
 
      Six Parkway North
 
      Deerfield, Illinois 60015
 
      Attention: Pamela R. Schneider, General Counsel
 
      Telephone: (847) 236-5452
 
      Telecopier: (847) 236-5451
 
       
 
  with a copy to:    
 
      Duane Morris LLP
 
      190 South LaSalle Street
 
      Suite 3700
 
      Chicago, Illinois 60603
 
      Attention: Michael A. Witt
 
      Telephone: (312) 499-6716
 
      Telecopier: (312) 499-6701
 
       
 
  If to TCS:   c/o TCS Group, L.L.C.
 
      650 Dundee Road, Suite 450
 
      Northbrook, Il. 60062
 
      Attention: Pamela M. Comer,
 
      Chief Financial Officer
 
      Telephone: 847-498-0905
 
      Telecopy: 847-498-0964
 
       
 
  with a copy to:    
 
      Sidley Austin LLP
 
      One South Dearborn Street,
 
      Chicago, IL 60603
 
      Telephone: (312) 853-7094
 
      Facsimile: (312) 853-7036
 
      Attention: Imad I. Qasim

Section 7.03. No Waiver; Remedies; Injunction.
(a) No failure on the part of TCS to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder or under any of the other LC Documents
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
(b) The Company acknowledges that irreparable damage would occur to the Company
in the event the provisions of Section 6.02 of this Agreement were not performed
in accordance with their specific terms or were otherwise breached. Accordingly,
TCS shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of Section 6.2 of this Agreement and to enforce specifically the
terms and provisions thereof in any court of competent jurisdiction in the
United States of America or any state thereof, in addition to any other remedy
to which the Company may be entitled at law or in equity.

 

25



--------------------------------------------------------------------------------



 



Section 7.04. Right of Set-off.
(a) Upon the occurrence and during the continuance of any Event of Default, and
upon notice to the Company, TCS is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all indebtedness at any time owing by TCS to or for the credit or the account of
the Company against any and all of the obligations of the Company now or
hereafter existing under this Agreement, irrespective of whether or not TCS
shall have made any demand hereunder and although such obligations may be
contingent or unmatured.
(b) The rights of TCS under this Section 7.04 are in addition to other rights
and remedies (including, without limitation, other rights or set-off) which TCS
may have.
Section 7.05. Indemnification.
(a) The Company shall indemnify TCS and each of its officers, directors,
Affiliates, attorneys, employees and agents (collectively, the “Indemnified
Persons”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including reasonable fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against, any
Indemnified Person (i) by reason of or in connection with the execution and
delivery or transfer of, or payment or failure to pay under, the Letter of
Credit, (ii) by reason of or in connection with any breach by the Company of any
warranty, covenant, term or condition in, or the occurrence of any default
under, this Agreement, or (iii) in any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or any other
Person with respect to any aspect of, or any transaction contemplated by, or
referred to in, or any matter related to, this Agreement, the other LC
Documents, except to the extent that any of the foregoing arises out of the
gross negligence or willful misconduct of TCS (as determined by a court of
competent jurisdiction in a final and non-appealable judgment). Without limiting
the generality of the foregoing, this indemnity shall extend to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel) asserted against or incurred by any of the Indemnified
Persons by any Person under any environmental laws or similar laws by reason of
the Company’s or any other Person’s failure to comply with laws applicable to
solid or hazardous waste materials. Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of TCS, but including any
intangibles taxes, stamp tax, recording tax or franchise tax) shall be payable
by TCS or the Company on account of the execution or delivery of this Agreement,
or the execution, delivery, issuance or recording of any of the other LC
Documents, or the creation or repayment of any of the Company’s obligations
hereunder, by reason of any applicable law or regulation now or hereafter in
effect, the Company will pay (or will promptly reimburse TCS for payment of) all
such taxes, including interest and penalties thereon, and will indemnify and
hold the Indemnified Persons harmless from and against all liability in
connection therewith.

 

26



--------------------------------------------------------------------------------



 



(b) For purposes of this Agreement,
(i) “Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
(ii) “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
Section 7.06. Liability of TCS. The Company assumes all risks of the acts or
omissions of the Agent, the Lenders and any transferee of the Letter of Credit.
None of the Indemnified Persons shall be liable or responsible for: (a) the use
which may be made of the Letter of Credit or for any acts or omissions of the
Agent, the Lenders and any transferee in connection therewith, (b) the validity,
sufficiency or genuineness of documents, or of any endorsement(s) thereon, even
if such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged, (c) payment by the LC Bank against
presentation of documents which do not comply with the terms of the Letter of
Credit, including without limitation failure of any documents to bear any
reference or adequate reference to the Letter of Credit, or (d) any other
circumstances whatsoever in making or failing to make payment under the Letter
of Credit, other than, in each case, if the occurrence of such matter was solely
caused by the gross negligence or willful misconduct of such Indemnified Person.
The occurrence of any of the matters described in the forgoing clauses of this
Section 7.06 shall not relives the Company of any of its obligations to TCS
under this Agreement, including, without limitation, its payment obligations.
Section 7.07. Costs and Expenses. The Company agrees to pay on demand all costs
and expenses in connection with the preparation, execution, delivery, filing,
recording, and administration of this Agreement, the other LC Documents, and any
other documents which may be delivered in connection with this Agreement or the
other LC Documents, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for TCS with respect thereto and with respect
to advising TCS as to its rights and responsibilities under this Agreement and
all costs and expenses (including counsel fees and expenses) in connection with
the enforcement of this Agreement, the other LC Documents, and such other
documents which may be delivered in connection with this Agreement or the other
LC Documents.
Section 7.08. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and TCS and thereafter shall be binding
upon and inure to the benefit of the Company and TCS and their respective
successors and assigns, except that the Company shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of TCS. TCS any assign right and benefits under this Agreement and to
the extent of that assignment such assignee shall have the same rights and
benefit against the Company hereunder as it would have and if such assignee were
TCS issuing or paying under the Letter of Credit hereunder.

 

27



--------------------------------------------------------------------------------



 



Section 7.09. Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
Section 7.10. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Illinois applied to contracts to be
performed wholly within the State of Illinois. Any judicial proceeding brought
by or against the Company with respect to any of its obligations hereunder, this
Agreement or any other LC Document or any related agreement may be brought in
any court of competent jurisdiction in the State of Illinois, United States of
America, and, by execution and delivery of this Agreement, the Company accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this Agreement.
The Company waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non convenience. The Company waives
the right to remove any judicial proceeding brought against the Company in any
state court to any federal court. Any judicial proceeding by the Company against
TCS involving, directly or indirectly, any matter or claim in any way arising
out of, related to or connected with this Agreement or any related agreement,
shall be brought only in a federal or state court located in Cook County of the
State of Illinois.
Section 7.11. Jury Waiver.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

28



--------------------------------------------------------------------------------



 



Section 7.12. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
Section 7.13. Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of’ the date first above written.

            APAC CUSTOMER SERVICES, INC.
      By:   /s/ Michael P. Marrow         Name:   Michael P. Marrow       
Title:   President and Chief Executive Officer     

            TCS GLOBAL HOLDINGS, L.P.
      By:   /s/ Theodore G. Schwartz         Name:   Theodore G. Schwartz       
Title:   Manager, TCS Group, LLC, general partner     

Signature Page to
Reimbursement and Security Agreement

 

 